Opinión disidente del
Juez Asociado Sr. Todd, Jr.
Disiento. La elaborada y extensa opinión de la Corte me convence de que erramos en el caso de Pueblo v. De Jesús, 70 D.P.R. 37, al tratar de sostener la constitucionalidad de la sección 4 de la Ley núm. 220 de 1948 ((1) pág. 739), Ley de la Bolita, insertando en ella, por interpretación, fra-ses que la Legislatura había eliminado expresamente de la .sección 4 de la Ley núm. 25 de 1935 ((2) pág. 153). Ahora *55se pretende curar el error en que incurrimos diciendo que en el caso de Pueblo v. De Jesús no dijimos lo que dijimos sino que quisimos decir otra cosa distinta. Parecería que todo se reduce a un juego de palabras parecido al de “donde digo digo no digo digo sino que digo Diego”. Por mi parte no puedo concurrir, de nuevo, con este razonamiento. (1)
En la interpretación de un estatuto criminal, si bien esta Corte tiene amplia facultad para tratar de determinar la verdadera intención de la Asamblea Legislativa al aprobar determinada ley, no es tanta, a mi juicio, que llegue hasta aquélla de insertar frases que, por el contrario, no existan en la ley y que fueron expresamente suprimidas por el legis-lador, o variar una palabra por otra con el fin de crear un delito allí donde no se definió .clara y expresamente. La in-tención legislativa quedó expresada al eliminar dichas fra-ses de la sección 4 de la ley y al usarse la disyuntiva “o”, no sólo en la sección 4 sino en otras secciones de lá ley.
Reducida así a su mínima y sencilla expresión la cues-tión envuelta no necesita de extensas citas de autoridades y jurisprudencia para llegar a la conclusión ineludible de que las cortes bajo el manto de que están interpretando no pue-den legislar. Cierto que a veces se legisla judicialmente — ■ “en. los intersticios”, como dijo el Juez Holmes — pero aquí no se está haciendo eso, sino que se está legislando abierta-mente creándose un delito definido allí donde la ley, por defi-ciencia de redacción o porque ésa fué la intención legislativa, no creó delito alguno, o por mejor decir, hizo delictivo tanto lo que podía serlo como lo que podía ser un acto inocente.
En el caso de Pueblo v. De Jesús, suprá, lo que resolvi-mos fué que la intención del legislador fué “prohibir el por-tar, usar, conducir tales objetos [los especificados en la sec-*56ción 4] cuando se hayan utilizado o se estén utilizando en relación con los juegos prohibidos por el estatuto.” (Bas-tardillas nuestras.)
Las dos frases subrayadas no existen en la sección 4 de la Ley núm. 220 de 1948, la cual, en lo pertinente, dispone que:
“Toda persona que fuere sorprendida portando o conduciendo o que tuviere en su poder en cualquier concepto cualquier pape-leta, billete, ticket, libreta, lista de números o letras, boletos o implementos que pudieren usarse para los juegos ilegales de la ‘Bolita’, ‘Boli-pool’, combinaciones relacionadas con los ‘Pools’ •o bancas de los hipódromos de Puerto Rico y loterías clandes-tinas, y toda persona que poseyere, vendiere, o en cualquier forma transportare éstos o cualesquiera otros análogos que se ■pudieren utilizar o usar en dichos juegos ilícitos, o conectados con la práctica de los mismos, incurrirá en delito público. . (Bastardillas nuestras.)
La sección 4 de la Ley núm. 25 de 1935 (esta ley fué derogada expresamente por la.núm. 220 de 1948) por el con-trario disponía, en lo pertinente, que:
“Toda persona que fuere sorprendida portando o condu-ciendo cualquier papeleta, billete, ticket, libreta, lista de núme-ros o implementos, a sabiendas de que se utilizan o están utili-zando para los juegos ilegales de la ‘bolita’, ‘boli-pool’, combina-ciones clandestinas relacionadas con los ‘pools’ de los hipódro-mos de Puerto Rico, y loterías clandestinas, y toda persona que vendiere éstos o cualesquiera otros análogos que se probare representar algún billete, suerte, acción o interés en dichos jue-gos ilícitos o conectados con la práctica de los mismos, será arrestada inmediatamente, formulándose la correspondiente denuncia. . .” (Bastardillas nuestras.)
Que las frases “que pudieren usarse” y “que se pudie-ren utilizar o usar”, usadas en la Ley núm. 220 de 1948 no significan lo mismo que la frase “que se utilizan o están uti-lizando” de la Ley núm. 25 de 1935, no puede haber duda alguna. Sin embargo, en el caso de Pueblo v. De Jesús, supra, dijimos, erróneamente en mi concepto, que la inten-ción del legislador fué todo lo contrario de lo que la ley *57expresamente dispone. Se dice ahora, sin embargo, que lo que quisimos decir en dicho caso no fué lo que dijimos, sino que “Lo que en efecto hicimos — y ahora lo hacemos expre-samente — fué leer la conjunción ‘y’ por la conjunción en bas-tardillas ‘o’.”
No estoy de acuerdo. En el caso de Pueblo v. De Jesús, supra, ni se planteó, ni se discutió, ni se resolvió, nada en relación con nuestra facultad para interpretar que la pala-bra “o” es equivalente a “y”, según se usa dicha palabra dis-' yuntiva en el contexto de la sección 4, supra. Nos limita-mos, por interpretación, a insertar frases en dicha sección, las cuales habían sido expresamente eliminadas por el legis-lador. Es ahora, por primera vez y para tratar de salvar el estatuto del nuevo ataque constitucional de que ha sido objeto, que se abandona la interpretación que se dió origi-nalmente y se le da una nueva interpretación cambiándose la “o” por la “y”.
Pero es que este cambio puede hacerse, por interpreta-ción judicial, cuando la intención del legislador no está cla-ramente expresada en el estatuto. En otras palabras, y en cuanto a un estatuto penal se refiere, éste debe ser inter-, pretado restrictivamente, es decir, el delito debe estar cla-ramente determinado por la intención legislativa y no por interpretación judicial. Aun en el caso de United States v. Alpers, 338 U. S. 680, citado en la opinión de la Corte, se resolvió que “El lenguaje del estatuto no puede ser tergiver-sado (distorted) bajo el pretexto de interpretación o tan limitado por interpretación que derrote la intención mani-fiesta del Congreso. United States v. Raynor, 302 U. S. 540, 552.” Lo único que hizo la corte en el caso de Alpers fué negarse a aplicar la regla de ejusdem generis a la interpre-tación del estatuto penal allí envuelto.(2)
Considero que lo que se hace ahora con la interpretación que se da a la sección 4, supra, es tergiversar el lenguaje *58usado por el legislador con el fin de curar el defecto consti-, tucional de que padece. Si el legislador eliminó deliberada-mente de la sección 4 el requisito de que los implementos se. estuvieran utilizando para los juegos ilegales especificados y por el contrario usó la frase “que se pudieren utilizar o usar” en dichos juegos ilícitos, y en otras secciones de la Ley núm. 220 usó la frase en la alternativa, (3) es decir, si se eliminó, como único requisito, el de la conexión directa de los implementos con los juegos y se sustituyó por la posi-bilidad de que se pudieran utilizar o usar para el fin ilícito, no compete a esta Corte, bajo el manto del poder de inter-pretación, decir que el legislador tuvo la intención de que donde empleó la disyuntiva “o”, ésta debe leerse como si dijera “y”. El lenguaje usado por el legislador es claro y sin ambigüedades. Es aplicable, por tanto, la jurispruden-cia citada en la opinión de la Corte al efecto de que el debido procedimiento de ley requiere que todo delito debe ser defi-nido con claridad y exactitud. Cantwell v. Connecticut, 310 U. S. 296; Pierce v. United States, 314 U. S. 306; Lanzetta v. New Jersey, 306 U. S. 451; Winters v. New York, 333 U. S. 507 y casos citados en la nota (2) de 1-a opinión de la Corte. Especialmente es aplicable el lenguaje citado del caso de Fairmont Co. v. Minnesota, 274 U. S. 1, 10, al efecto de que: “No es permisible aprobar una ley que en efecto tienda una red para que todo el mundo caiga en ella, en la posibilidad de que, si bien los inocentes seguramente caerán en sus tejidos, también algún delincuente caiga en igual forma”, ya que permitir que tal estatuto subsista sería vio-lar el mandato del caso de Winters, supra, pág. 520, de que *59“Cuando un estatuto es tan vago que declara penable un acto inocente, no puede sostenerse una convicción bajo el mismo.”
A mi juicio, ninguna de las cinco reglas sobre interpre-tación de estatutos, citadas en la opinión de la Corte, son aplicables a este caso debido a que el lenguaje de la sección 4 es claro y a que la historia legislativa de la Ley núm. 220 de 1948 al compararse con la Ley núm. 25 de 1935, demues-tra cuál fué la intención del legislador al aprobar dicha sec-ción 4. Contrario a lo que se resuelve por la Corte, consi-dero que el caso de Yu Cong Eng v. Trinidad, 271 U. S. 500 es -aplicable al presente debido precisamente a que no estamos justificados en leer la sección 4 contraria a- sus tér-minos debido a su historia y al contenido del resto de la Ley núm. 220 de 1948. (4)
Me doy perfecta cuenta de lo que significa, en el orden social, declarar que la sección 4 de la Ley de Bolita, es nula. Empero, corresponde a la Asamblea Legislativa corregir las deficiencias de la Ley núm. 220 de 1948 y no debe preten-derse que sean las cortes las que, por interpretación que equivale a legislación judicial impropia,(5) lo hagan, cuando *60el texto de la ley y su historia legislativa demuestran que, por error o inadvertencia, el legislador no definió claramente el delito y al no hacerlo, puso en peligro la libertad de per-sonas por el hecho de que posean o transporten materiales completamente inocuos pero que “se pudieren utilizar o usar” en relación con los juegos prohibidos en la ley.
Debería revocarse la sentencia.

O Parece de justicia recordar que en. el caso de Pueblo v. De Jesús, 70 D.P.R. 37, hicimos constar que: “El apelante no cita autoridad alguna en apoyo de la alegada inconstitucionalidad de la ley.” Es decir, es real-mente en el caso de Pueblo v. Almodóvar, resuelto hoy (ante, pág. 20), y en el presente, que hemos tenido el beneficio de una amplia y concienzuda discu-sión en los alegatos de las partes de la cuestión constitucional planteada.


 Tres jueces, Black, Frankfurter y Jackson, disintieron, y uno, Douglas, no tomó parte en la decisión.


s) En la sección 2, a la frase “se estén utilizando” de la Ley de 1935 se agregó la frase “'o puedan utilizarse”. En la sección 6, donde decía “para ser utilizado y distribuido en la manipulación de los juegos ilegales” se cambió por la frase “que pudiera usarse, o se use”, y en el segundo párrafo de la sección 6, dice: “que se hayan usado o pudieren usarse”. Es decir, estas secciones demuestran la creación, en la alter-nativa, de dos delitos, al emplearse la disyuntiva “o”. No puede decirse lógicamente que, en la sección 4, la intención del legislador fue que la “o” significara “y”.


 Esa jurisprudencia no hace otra cosa que reiterar lo que nues-tros propios códigos disponen en materia de interpretación de estatutos. Así el artículo 14 del Código Civil dispone que “Cuando la ley es clara y libre de toda ambigüedad, la letra de' ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.”' Y el artículo 388 del Código de Enjuiciamiento Civil nos dice que “En la interpretación de un esta-tuto o documento, el ministerio del juez es simplemente averiguar y decla-rar lo que textualmente y en substancia contiene, no insertar lo que se hubiere omitido, ni omitir lo que se hubiere insertado; y cuando contu-viere varias disposiciones o extremos, se adoptará la interpretación que, de ser posible, diere efecto a todos.” (Bastardillas nuestras.)


Me doy cuenta de que en la nota (5) del caso de Pérez v. Tribunal de Distrito, 69 D.P.R. 4, 19, dijimos que legislar judicialmente “Fre-cuentemente es un instrumento semántico empleado por aquéllos a quienes no les gusta el resultado obtenido por una corte enfrascada en la tarea de determinar el significado de una ley. Aquéllos que están conformes con el resultado la llaman ‘interpretación judicial’.” En el presente caso no es que no me guste sino que no estoy conforme con el resultado a que llega la Corte pues creo que la opinión es una perfecta pieza de legislación judicial. ,